Per Curiam. Lawrence Charles Garrett, by his attorney, has filed a motion for a rule on the clerk. His attorney, John L. Kearney, admits by motion and brief that the record was tendered late due to a mistake on his part.  We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See our Per Curiam opinion In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979). The motion is, therefore, granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct.